Citation Nr: 1535864	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was provided a June 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

The issues of service connection for PTSD, lumbar spine, cervical spine and right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is etiologically related to service.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2014).  As the Board is granting the claim for service connection for hearing loss, further discussion of the duties to notify and assist is not necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  At the June 2015 Board hearing, he testified that he was exposed to hazardous noise from helicopters and jets.  He stated that he was issued hearing protection, but he did not always have time to put it on.  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

Audiometric findings at separation from service show decreased hearing acuity compared to clinically normal audiometric findings at entrance.  In the left ear, hearing acuity was 30 decibels in the 4000 hertz frequency.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss).

Current audiometric findings show that the Veteran has a hearing loss disability for VA purposes.  A November 2011 VA examiner opined that current hearing loss was not related to service.  The rationale was that hearing was clinically normal at separation.  As noted, audiometric findings at separation were not clinically normal.

An April 2013 statement from Dr. J.N., the Veteran's audiologist, states that the Veteran has a hearing loss disability.  Dr. J.N. states, "In my opinion, this is a typical noise induced hearing loss.  His duties in the service as a helicopter pilot and being on the flight line, more than likely exposed him to high levels of noise that can cause permanent damage to the hearing nerve."

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed hearing loss is related to service.  Furthermore, the Board finds that the lay testimony of the Veteran is competent and credible as to the onset of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that bilateral hearing loss was caused by the conceded in-service acoustic trauma, and service connection is warranted.   




ORDER

Service connection for hearing loss is granted.


REMAND

Service treatment records show that the Veteran complained of chronic low back pain and right leg pain on several occasions.  He was medically discharged with a diagnosis of spina bifida.  The medical discharge report notes that the Veteran was treated at Walter Reed Army Medical Center; however, a January 2012 formal finding determined that those records are not available.  A June 2014 statement from a VA physician who has treated him recently states that the Veteran does not have spina bifida.  Similarly, an April 2012 letter from the Veteran's chiropractor, J.G.S., states that the Veteran injured his back and leg in service and never had spina bifida.  Thus, the evidence indicates that his diagnosis upon medical discharge was in error.  A November 2011 VA examination report opined that the current back condition was not related to service because the Veteran had a preexisting injury.  The VA examiner referenced a service treatment record which states that the Veteran had an old football injury.  The Veteran testified at the June 2015 Board hearing that he never played football and did not have a preexisting injury to his back.  As the evidence contradicts the VA examiner's preexisting condition determination, the Board finds that a new examination must be provided.  

The Veteran asserts that he has PTSD as a result of witnessing injured Vietnam Veterans being mistreated in Walter Reed Army Medical Center, during active duty service.  A March 1970 service treatment records notes that there may be a psychological component to the Veteran's back pain.  VA treatment records do not show a diagnosis of PTSD, but do show that the Veteran is being treated for a mood disorder which he relates to his experience at Walter Reed.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA musculoskeletal and neuropathy examination.  The examiner is asked to provide an opinion as to the following:

 a).  Identify by diagnosis all lumbar spine, cervical spine, and neuropathy conditions currently shown.  The examiner is specifically asked to comment on whether the Veteran has spina bifida.

b).  The examiner is asked to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the conditions are caused or aggravated by service.

The examiner is instructed that the Veteran was treated at Walter Reed Army Medical Center during active duty service; however, those records are not available.  Thus, the examiner is instructed not to rely solely on the absence of in-service treatment for any of the claimed conditions in reaching the opinion.

The examiner is asked to address the numerous lay statements submitted by the Veteran's friends asserting that he had back problems and required a cane to walk upon returning from active duty service.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The claims file must be reviewed.

a.)  Offer an opinion on whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is diagnosed, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that PTSD is related to the Veteran's military service.

b.)  Offer an opinion on whether the Veteran meets the criteria for any other psychiatric disorder.  Then, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's military service. 

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Thereafter, complete any additional development deemed necessary and readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


